Deaderick, J.,
delivered the opinion of the court:
The bill charges defendants with two distinct acts of trespass, in throwing down complainant’s fence, on the 10th and 11th March, 18Y4, and prays for an injunction t0' restrain further acts of trespass, which it is alleged complainant believes will be repeated.
The detféndants demur, because complainant has his remedy at law, and for want of jurisdiction, etc.
For the acts of trespass committed complainant has his remedy at law, and none in equity. ÜSTor can a conrt of equity, upon the allegation that defendant, as complainant believes, will repeat the act, without allegation of threats to do some irreparable injury, for which he could not have adequate compensation at la,w, and without allegation of insolvency of defendants or such allegations as would war*689rant interference by equity to prevent multiplicity of suits, take jurisdiction to prevent the perpetration of a trespass, in throwing down a fence.
The chancellor dismissed the bill, and we affirm his decree.